Amedeo Ferrando, a minor, together with a companion, was walking through Ambler Park in the City of Cleveland, when they came upon, and picked up, an unexploded bomb, which remained from a fireworks display which had been given in said park the previous evening by an Italian Society, under a permit granted by the City of Cleveland.
The petition alleges negligence by way of improper supervision of the display of fireworks; negligence in inspecting and cleaning up the Park after the display of fireworks, and the maintenance of a nuisance in violation of a statutory duty of the City to keep its public grounds free from nuisance.
A demurrer was filed to the petition, which was sustained by the Common Pleas Court. The Court of Appeals of the First District sitting by assignment in Cuyahoga County, reversed and remanded the case with instructions to.overrule the demurrer.
The questions involved are: 1. Whether or not there is a proper joinder of parties defendant: 2. The duties of the city with respect to permitting and supervising a fireworks display; 3, and whether or not a city, in the operation of a park is engaged in a governmental function.
The status of the case is somewhat indefinite, inasmuch as it is not definitely known on which of the grounds or for what reasons the trial court sustained the demurrer, no memorandum or opinion being given by it at that time. The Court of Appeals apparnetly as--sumed that it was sustained on the grounds of a governmental function, and decided the case on that basis.